DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 3/3/2021 is acknowledged.  Claims 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B, there being no allowable generic or linking claim.
Claims 1-16 also remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group I, there being no allowable generic or linking claim. Election of Group 1 was made without traverse in the reply filed on 8/14/2020.

Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not persuasive.
Applicant argues that Roos does not disclose the claimed thinning of the support, because “the top coat 24 of Roos is not a part of the ‘support’ but is actually a part of the ‘dry film 21.’ In other words, only the ‘cover sheet 18’ in Roos can reasonably correspond to the ‘support’ of claim 17 and it is not reasonable to consider the top coat 24 as part of the support because such an interpretation opposes what is explicitly disclosed by Roos.”  Applicant cites col. 6, lines 34-36 of Roos in support.  Examiner respectfully disagrees.
	Roos neither explicitly discloses nor suggests that the top coat is part of the dry film 21, as purported by Applicant.  Rather, the column 6 citation on which Applicant relies is merely directed towards a step in which the cover sheet 18 is removed.  The fact that top coat 24 
	Applicant also argues that the top coat 24 in Roos is not removed from the circuit board 10 (page 8 of remarks).  This argument is not based in fact.  Roos does disclose removing the top coat 24 from the circuit board (see e.g. col. 8, lines 50-53 thereof).
	In light of the above, Examiner has found no reason to withdraw the rejection(s) based on at least Roos.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22:
	This newly added claim contains language that fails to particularly point out or distinctly claim Applicant’s invention.  Specifically, the claimed feature “wherein, in the thinning of the support, the support is polished” is subject to more than one interpretation different in scope.

	In an alternative interpretation, this claimed feature may be directed towards further defining the step of thinning.  Here, the step of thinning includes a step of polishing the support (“the support is polished”).
	Because this claim is subject to more than one reasonable interpretation, the claim fails to point out and distinctly claim Applicant’s invention in a manner that would allow an artisan to recognize the point of infringement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (US 2015/0151544 A1) in view of Roos et al. (US 4889790).
Regarding claim 17:
	Asai et al. disclose a manufacturing method for a liquid ejection head including a channel formation member (dry film 2 / flow-passage forming member 16) that has an ejection 
	sticking the channel formation member (2) supported at a support (supporting member 1) to the substrate (paragraph 21 & Fig. 2C); and
	removing the support from the channel formation member after the thinning of the support (paragraph 22).
	Asai et al. do not expressly disclose the step of thinning the support after the sticking of the channel formation member to the substrate.
	However, Roos et al. disclose a method of applying dry films to a substrate, in which a support (sheet 18 + top coat 24), which supports a dry film (photoimageable composition layer 20: Fig. 2A), is thinned after sticking the dry film to a substrate (cover sheet 18 is removed, thus thinning the support: col. 6, lines 20-54 & Fig. 2B).  Roos et al. teach that such a method enables protection of the dry film (col. 5, lines 33-38) and allows the dry film to closely conform to the substrate (col. 6, lines 9-13).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Asai et al.’s method step of sticking the channel formation member to the substrate, so as to thin the support in the manner taught by Roos et al.
Regarding claim 18:
	Asai et al.’s modified method comprises all the limitations of claim 17, and Asai et al. also disclose that the method further comprises:
	exposing the channel formation member to light so as to form a pattern serving as the channel (paragraph 24 & Fig. 2D); and
	developing the channel formation member to be partially removed (), and thus forming the channel (paragraph 27 & Fig. 2G).
Regarding claim 19:
	Asai et al.’s modified method comprises all the limitations of claim 18, and Roos et al. also disclose a step of exposing the dry film so as to form a pattern, by exposing the dry film to light via the support after the thinning of the support and before removing of the support from the dry film (col. 8, lines 10-53).
Regarding claim 20:
	Asai et al.’s modified method comprises all the limitations of claim 17, and Asai et al. also disclose that the channel formation member is a dry film (paragraph 19).
Regarding claim 21:
	Asai et al.’s modified method comprises all the limitations of claim 17, and Roos et al. also disclose that the support has a single-layer structure (any of cover sheet 18 and top coat 24 is disclosed a single-layer structure: Fig. 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853